DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 60, 63 – 64, 67 – 70 and 73 as being unpatentable over Doll (U.S. Patent No. 3,642,967) in view of Brandolini et al (U.S. Patent Application Publication No. 2004/0126560 A1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 72 as being unpatentable over Doll (U.S. Patent No. 3,642,967) in view of Brandolini et al (U.S. Patent Application Publication No. 2004/0126560 A1) and further in view of Bland et al (U.S. Patent No. 5,215,691), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 60 – 61, 64, 66, 69 – 71 and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Doll (U.S. Patent No. 3,642,967).
With regard to Claim 60, Jacoby discloses a geogrid (paragraph 0104) comprising strands ‘55’ (paragraph 0088) interconnected by junctions ‘60’ (nodes; paragraph 0088) and having an array of openings that are holes therebetween (paragraph 0088); the geogrid comprises coextruded layers of polymeric materials that are a layer of beta – nucleated resinous polymer and two layers of non – nucleated polymer resin on either side of the layer of beta – nucleated resinous polymer (paragraph 0072); Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. A layer thickness of 4.15 mm is disclosed in an example (paragraph 0120). However, the claimed aspect of being ‘produced from a coextruded multilayer polymer starting sheet having a thickness from about 2 mm to about 12 mm’ is also directed to a product – by – process limitation. Jacoby fails to disclose a layer of beta – nucleated resinous polymer that is foamed.
Doll teaches a sheet (column 3, lines 40 – 42) that is foamed (expandable and having a closed cell structure; column 3, lines 40 – 49) for the purpose of obtaining a rigidity greater than the rigidity of a film (column 3, lines 20 – 25).
It therefore would have been obvious for one of ordinary skill in the art to provide for a layer that is foamed in order to obtain a rigidity greater than the rigidity of a film as taught by Doll.
With regard to Claim 61, Jacoby fails to disclose a layer of beta – nucleated resinous polymer having a greater thickness than the layers of non – nucleated polymer resin. However, layer thicknesses of 4.5 mm and 4.15 mm are disclosed in examples (paragraphs 0118 and 0120). It would have been obvious for one of ordinary skill in the art to provide for a layer of beta – nucleated resinous polymer having a greater thickness than the layers of non – nucleated polymer resin, as layer thicknesses of 4.5 mm and 4.15 mm are disclosed in examples.
With regard to Claim 64, the claimed aspect of ‘coextruded’ is directed to a product – by – process  limitation and is therefore given little patentable weight.
With regard to Claims 66 and 71, a starting sheet having a thickness of at least 2 mm would therefore be disclosed.

With regard to Claim 70, the geogrid is therefore configured for structural reinforcement purposes.
With regard to Claim 73, biaxial stretching is disclosed (paragraph 0084).

5. 	Claim 67 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Doll (U.S. Patent No. 3,642,967) and further in view of Tyagi et al (U.S. Patent Application Publication No. 2010/0254771 A1).
Jacoby and Doll disclose a geogrid as discussed above. Jacoby and Doll fail to disclose a high molecular weight polyolefin.
Tyagi et al teach that it is well known in the art to use high molecular weight homopolymer or copolymer polypropylene in the making of geogrids (traditionally; paragraph 0011).
It therefore would have been obvious for one of ordinary skill in the art provide for high molecular weight polypropylene in order to use a polymer that is well known in the art as taught by Tyagi et al.

6. 	Claim 68 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of (U.S. Patent No. 3,642,967) in view of Doll (U.S. Patent No. 3,642,967) and Tyagi et al (U.S. Patent Application Publication No. 2010/0254771 A1) and further in view of Filshill et al (U.S. Patent Application Publication No. 2010/0189509 A1).
Jacoby, Doll and Tyagi et al disclose a geogrid as discussed above. Jacoby, Doll and Tyagi et al fail to disclose a polypropylene that is post – industrial.
Filshill et al teach a geogrid comprising polypropylene that is post – industrial for the purpose of obtaining improved creep strength and high puncture strength (paragraph 0077).
.

7. 	Claim 72 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Doll (U.S. Patent No. 3,642,967) and further in view of Filshill et al (U.S. Patent Application Publication No. 2010/0189509 A1).
Jacoby and Doll disclose a geogrid and Filshill teaches a geogrid comprising polypropylene that is post - industrial as discussed above. Filshill et al also fail to teach a sheet that when stretched exhibits an increased flexural stiffness and torsional rigidity relative to the flexural stiffness and torsional rigidity of a non - coextruded sheet. However, because a sheet that is extruded is disclosed, it would have been obvious for one of ordinary skill in the art to provide for coextrusion. The claimed flexural stiffness and torsional rigidity would therefore be obtained.

8. 	Claim 74 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Doll (U.S. Patent No. 3,642,967) and further in view of Walsh (U.S. Patent No. 7,001,112 B2).
Jacoby and Doll disclose a geogrid as discussed above. Jacoby and Doll fail to disclose a geogrid that is triaxial.
Walsh teaches a geogrid (column 2, line 24) comprising grooves, for the purpose of obtaining improved stretching (column 10, lines 15 – 19).
It therefore would have been obvious for one of ordinary skill in the art to provide for grooves in order to obtain improved stretching as taught by Walsh. A triaxial geogrid would therefore be obtained, as disclosed on page 12, lines 12 – 15 of the instant specification.

s 75 – 76 and 78 – 80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Doll (U.S. Patent No. 3,642,967) and Tyagi et al (U.S. Patent Application Publication No. 2010/0254771 A1).
Jacoby, Doll and Tyagi et al disclose a geogrid as discussed above. With regard to Claims 75 – 76, because homopolymer or copolymer polypropylene is taught, it would have been obvious for one of ordinary skill in the art to provide for  a beta – nucleated resinous polymer comprising polypropylene homopolymer material having a second molecular weight and two layers of non – nucleated polymer resin comprising a polypropylene copolymer material having a first molecular weight that is different from the second molecular weight because propylene monomer units are replaced with units of a monomer other than propylene.
With regard to Claim 78, the material having the second molecular weight would therefore also be a material other than polypropylene.
With regard to Claims 79 – 80, the claimed aspect of being produced from a coextruded starting sheet having an initial thickness of 2 mm to 12 mm is also a product – by – process limitation.
Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113. 

10. 	Claims 63 and 77 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of (U.S. Patent No. 3,642,967) in view of Doll (U.S. Patent No. 3,642,967) and Tyagi et al (U.S. Patent Application Publication No. 2010/0254771 A1) and further in view of Filshill et al (U.S. Patent Application Publication No. 2010/0189509 Al).
Jacoby, Doll and Tyagi et al disclose a geogrid as discussed above. With regard to Claims 63 and 77, Jacoby, Doll and Tyagi et al fail to disclose a polypropylene that is post – industrial.
Filshill et al teach a geogrid comprising polypropylene that is post – industrial for the purpose of obtaining improved creep strength and high puncture strength (paragraph 0077).


ANSWERS TO APPLICANT’S ARGUMENTS
11.	Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 60, 63 – 64, 67 – 70 and 73 as being unpatentable over Doll (U.S. Patent No. 3,642,967) in view of Brandolini et al (U.S. Patent Application Publication No. 2004/0126560 A1) and 35 U.S.C. 103(a) rejection of Claim 72 as being unpatentable over Doll (U.S. Patent No. 3,642,967) in view of Brandolini et al (U.S. Patent Application Publication No. 2004/0126560 A1) and further in view of Bland et al (U.S. Patent No. 5,215,691), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 103(a) rejection of Claims 60 – 62, 64 – 66, 69 -71 and 73 as being unpatentable over Jacoby (U.S. Patent Application Publication No. 2009/0258212 A1) in view of Doll (U.S. Patent No. 3,642,967), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 37 of the remarks dated July 6, 2021, that Jacoby discloses a geogrid that preferably comprises one layer.
However, the disclosed geogrid is alternatively more than one layer.
Applicant also argues, on page 40, that Jacoby  and Doll are not logically combined because both have the same objectives, which are lower density and increased rigidity.
However, it is unclear why having the same objectives eliminates the logic of combination, although having different objectives may eliminate the logic of combination.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782